 



Exhibit 10.01
CARDINAL HEALTH, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
Dollars at Work*: $22,360,210
Grant Date: September 2, 2005
Exercise Price: $58.88
Grant Expiration Date: September 2, 2012
Cardinal Health, Inc., an Ohio corporation (the “Company”), has granted to
Robert D. Walter (“Grantee”), an option (the “Option”) to purchase 379,759
common shares, without par value, of the Company (the “Shares”) for a total
purchase price of $22,360,210 (i.e., the equivalent of $58.88 for each full
Share). The Option has been granted under the Cardinal Health, Inc. Amended and
Restated Equity Incentive Plan, as amended (the “Plan”), and will include and be
subject to all provisions of the Plan, which are incorporated herein by
reference, and will be subject to the provisions of this agreement. In the event
of a conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control. Capitalized terms used in this
agreement which are not specifically defined will have the meanings ascribed to
such terms in the Plan. This Option shall vest and become exercisable in four
equal installments on each of the first four anniversaries of the Grant Date
(each, the “Vesting Date” with respect to the portion of the Option scheduled to
vest on such date), subject in each case to the provisions of this agreement,
including those relating to the Grantee’s continued employment with the Company
and its subsidiaries.
CARDINAL HEALTH, INC.
/s/ Anthony J. Rucci
By: Anthony J. Rucci
Its: Executive Vice President & President of Strategic Corporate Resources
 
* Dollars at Work and total purchase price may vary due to rounding (up to the
dollar amount of one full Share).

 



--------------------------------------------------------------------------------



 



1. Method of Exercise and Payment of Price.
(a) Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party option plan administrator (the “Plan
Administrator”), which will:
     (i) state the number of Shares with respect to which the Option is being
exercised; and
     (ii) if the Option is being exercised by anyone other than Grantee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.
(b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided in the Plan.
2. Transferability. The Option shall be transferable (I) at Grantee’s death, by
Grantee by will or pursuant to the laws of descent and distribution, and (II) by
Grantee during Grantee’s lifetime, without payment of consideration, to (a) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Grantee, or any other persons sharing
Grantee’s household (other than tenants or employees) (collectively, “Family
Members”), (b) a trust or trusts for the primary benefit of Grantee or such
Family Members, (c) a foundation in which Grantee or such Family Members control
the management of assets, or (d) a partnership in which Grantee or such Family
Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
subparagraphs II(a), (b) or (c), above, with respect to the original Grantee.
The Human Resources and Compensation Committee of the Board of Directors of the
Company (the “Committee”) may, in its discretion, permit transfers to other
persons and entities as permitted by the Plan. Neither a transfer under a
domestic relations order in settlement of marital property rights nor a transfer
to an entity in which more than 50% of the voting interests are owned by Grantee
or Family Members in exchange for an interest in that entity shall be considered
to be a transfer for consideration. Within 10 days of any transfer, Grantee
shall notify the Compensation and Benefits department of the Company in writing
of the transfer. Following transfer, the Option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer
and, except as otherwise provided in the Plan or this agreement, references to
the original Grantee shall be deemed to refer to the transferee.

2



--------------------------------------------------------------------------------



 



The events of termination of employment of Grantee provided in paragraph 3
hereof shall continue to be applied with respect to the original Grantee,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods, specified in paragraph 3. The Company shall have no
obligation to notify any transferee of Grantee’s termination of employment with
the Company for any reason. The conduct prohibited of Grantee in paragraphs 5
and 6 hereof shall continue to be prohibited of Grantee following transfer to
the same extent as immediately prior to transfer and the Option (or its economic
value, as applicable) shall be subject to forfeiture by the transferee and
recoupment from Grantee to the same extent as would have been the case of
Grantee had the Option not been transferred. Grantee shall remain subject to the
recoupment provisions of paragraphs 5 and 6 of this agreement and tax
withholding provisions of Section 13(d) of the Plan following transfer of the
Option.
3. Termination of Relationship.
(a) Termination by Death. If Grantee’s employment by the Company and its
subsidiaries (collectively, the “Cardinal Group”) terminates by reason of death,
then, unless otherwise determined by the Committee within 60 days of such death,
any unvested portion of the Option shall vest upon and become exercisable in
full from and after the 60th day after such death. The Option, to the extent
vested, may thereafter be exercised by any transferee of Grantee, if applicable,
or by the legal representative of the estate or by the legatee of Grantee under
the will of Grantee for a period of one year (or such other period as the
Committee may specify at or after grant or death) from the date of death or
until the Grant Expiration Date, whichever period is shorter.
(b) Termination by Reason of Retirement or Disability. If Grantee’s employment
by the Cardinal Group terminates by reason of retirement or disability (each as
defined in the Plan) prior to the vesting in full of the Option, then, unless
otherwise determined by the Committee within 60 days of such retirement or
disability, a Ratable Portion of each installment of the Option that would have
vested on a Vesting Date shall vest upon and become exercisable in full from and
after the later of (x) the 60th day after such termination of employment and
(y) such Vesting Date. Such Ratable Portion shall, with respect to the
applicable installment, be an amount equal to such installment of the Option
scheduled to vest on the applicable Vesting Date multiplied by a fraction, the
numerator of which shall be the number of days from the Grant Date through the
date of such termination, and the denominator of which shall be the number of
days from the Grant Date through such Vesting Date. The Option, to the extent
vested, may be exercised after the date of vesting by Grantee (or any
transferee, if applicable) until the earlier of the fifth anniversary of the
date of such retirement or disability or the Grant Expiration Date (the
“Exercise Period”). If Grantee has at least 15 years of service with the
Cardinal Group at the time of retirement, the Option may be exercised after the
date of vesting by Grantee (or any transferee, if applicable) until the Grant
Expiration Date. Notwithstanding the foregoing, if Grantee dies after retirement
or disability but before the expiration of the Exercise Period, unless otherwise
determined by the Committee within 60 days of such death, the Ratable Portion
with respect to each installment of the Option

3



--------------------------------------------------------------------------------



 



that has not yet vested shall vest upon the 60th day after such death, and the
Option, to the extent vested, may be exercised by any transferee of the Option,
if applicable, or by the legal representative of the estate or by the legatee of
Grantee under the will of Grantee from and after the 60th day after such death,
for a period of one year (or such other period as the Committee may specify at
or after grant or death) from the date of death or until the expiration of the
Exercise Period, whichever period is shorter.
(c) Other Termination of Employment. If Grantee’s employment by the Cardinal
Group terminates for any reason other than death, retirement or disability
(subject to Section 10 of the Plan regarding acceleration of the vesting of the
Option upon a Change of Control), any unexercised portion of the Option which
has not vested on such date of termination will automatically terminate on the
date of such termination. Unless otherwise determined by the Committee at or
after grant or termination, Grantee (or any transferee, if applicable) will have
90 days (or such other period as the Committee may specify at or after grant or
termination) from the date of termination or until the Grant Expiration Date,
whichever period is shorter, to exercise any portion of the Option that is then
vested and exercisable on the date of termination; provided, however, that if
the termination was for Cause, as determined by the Committee, the Option may be
immediately canceled by the Committee (whether then held by Grantee or any
transferee).
4. Restrictions on Exercise. The Option is subject to all restrictions in this
agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Grantee or his or her transferee or successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters (including Grantee’s compliance with the terms of
paragraphs 5 and 6 of this agreement or any employment or severance agreement
between any member of the Cardinal Group and Grantee) reasonably requested by
the Company.
5. Triggering Conduct/Competitor Triggering Conduct. As used in this agreement,
“Triggering Conduct” shall include disclosing or using in any capacity other
than as necessary in the performance of duties assigned by the Cardinal Group
any confidential information, trade secrets or other business sensitive
information or material concerning the Cardinal Group; violation of Company
policies, including conduct which would constitute a breach of any of the
Certificates of Compliance with Company Policies and/or the Certificates of
Compliance with Company Business Ethics Policies signed by Grantee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Cardinal Group at any
time within the 12 months prior to the termination of Grantee’s employment with
the Cardinal Group; any action by Grantee and/or his or her representatives that
either does or could reasonably be expected to undermine, diminish or otherwise
damage the relationship between the Cardinal Group and any of its customers,
potential customers, vendors and/or suppliers that were known to Grantee; and
breaching any provision of any employment or severance agreement with a member
of the Cardinal Group. As used in this agreement,

4



--------------------------------------------------------------------------------



 



“Competitor Triggering Conduct” shall include, either during Grantee’s
employment or within one year following Grantee’s termination of employment with
the Cardinal Group, accepting employment with or serving as a consultant or
advisor or in any other capacity to an entity that is in competition with the
business conducted by any member of the Cardinal Group (a “Competitor”),
including, but not limited to, employment or another business relationship with
any Competitor if Grantee has been introduced to trade secrets, confidential
information or business sensitive information during Grantee’s employment with
the Cardinal Group and such information would aid the Competitor because the
threat of disclosure of such information is so great that, for purposes of this
agreement, it must be assumed that such disclosure would occur.
6. Special Forfeiture/Repayment Rules. For so long as Grantee continues as an
employee with the Cardinal Group and for three years following Grantee’s
termination of employment with the Cardinal Group regardless of the reason,
Grantee agrees not to engage in Triggering Conduct. If Grantee engages in
Triggering Conduct during the time period set forth in the preceding sentence or
in Competitor Triggering Conduct during the time period referenced in the
definition of “Competitor Triggering Conduct” set forth in paragraph 5 above,
then:
(a) the Option (or any part thereof that has not been exercised) shall
immediately and automatically terminate, be forfeited, and shall cease to be
exercisable at any time; and
(b) Grantee shall, within 30 days following written notice from the Company, pay
the Company an amount equal to the gross option gain realized or obtained by
Grantee or any transferee resulting from the exercise of such Option, measured
at the date of exercise (i.e., the difference between the market value of the
Shares underlying the Option on the exercise date and the exercise price paid
for such Shares underlying the Option), with respect to any portion of the
Option that has already been exercised at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), less $1.00. If Grantee engages
only in Competitor Triggering Conduct, then the Look-Back Period shall be
shortened to exclude any period more than one year prior to Grantee’s
termination of employment with the Cardinal Group, but including any period
between the time of Grantee’s termination and engagement in Competitor
Triggering Conduct. Grantee may be released from Grantee’s obligations under
this paragraph 6 if and only if the Committee (or its duly appointed designee)
determines, in writing and in its sole discretion, that such action is in the
best interests of the Company. Nothing in this paragraph 6 constitutes a
so-called “noncompete” covenant. This paragraph 6 does, however, prohibit
certain conduct while Grantee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this agreement under certain circumstances, including, but not
limited to, Grantee’s acceptance of employment with a Competitor. Grantee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this paragraph 6 and
Grantee’s continuing obligations contained herein. No

5



--------------------------------------------------------------------------------



 



provisions of this agreement shall diminish, negate or otherwise impact any
separate noncompete or other agreement to which Grantee may be a party,
including, but not limited to, any of the Certificates of Compliance with
Company Policies and/or the Certificates of Compliance with Company Business
Ethics Policies; provided, however, that to the extent that any provisions
contained in any other agreement are inconsistent in any manner with the
restrictions and covenants of Grantee contained in this agreement, the
provisions of this agreement shall take precedence and such other inconsistent
provisions shall be null and void. Grantee acknowledges and agrees that the
restrictions contained in this agreement are being made for the benefit of the
Company in consideration of Grantee’s receipt of the Option, in consideration of
employment, in consideration of exposing Grantee to the Company’s business
operations and confidential information, and for other good and valuable
consideration, the adequacy of which consideration is hereby expressly
confirmed. Grantee further acknowledges that the receipt of the Option and
execution of this agreement are voluntary actions on the part of Grantee and
that the Company is unwilling to provide the Option to Grantee without including
the restrictions and covenants of Grantee contained in this agreement. Further,
the parties agree and acknowledge that the provisions contained in paragraphs 5
and 6 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.
7. Right of Set-Off. By accepting this Option, Grantee consents to a deduction
from, and set-off against, any amounts owed to Grantee by any member of the
Cardinal Group from time to time (including, but not limited to, amounts owed to
Grantee as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Cardinal Group by Grantee under this agreement.
8. Employment Agreement. Pursuant to Section 3(b)(iii) of the Amended and
Restated Employment Agreement between the Company and Grantee, dated February 1,
2004 (the “Employment Agreement”), Grantee is entitled to a specified value of
stock options during each year of the Employment Period (as defined in the
Employment Agreement). Grantee acknowledges that the Option granted hereunder,
in tandem with the grant as of the date hereof by the Company to the Grantee of
restricted share units in respect of 54,251 Common Shares, satisfy in full the
Company’s obligation under Section 3(b)(iii) of the Employment Agreement with
respect to the current year of the Employment Period. Section 5 of the
Employment Agreement sets forth certain rules in respect of treatment of stock
options upon the Grantee’s termination of employment, and Sections 9(e) and 9(i)
of the Employment Agreement set forth certain rules in respect of the
application of restrictive covenants set forth in stock option agreements to the
Grantee. The parties acknowledge that such rules set forth in the Employment
Agreement apply to the Option granted hereunder, and further acknowledge that in
the event of any conflict between such rules and the terms of this Agreement,
such rules shall govern.
9. Governing Law/Venue. This agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the

6



--------------------------------------------------------------------------------



 



laws of the State of Ohio bear a substantial relationship to the parties and/or
this agreement and that the Option and benefits granted herein would not be
granted without the governance of this agreement by the laws of the State of
Ohio. In addition, all legal actions or proceedings relating to this agreement
shall be brought in state or federal courts located in Franklin County, Ohio and
the parties executing this agreement hereby consent to the personal jurisdiction
of such courts. Grantee acknowledges that the covenants contained in paragraphs
5 and 6 of this agreement are reasonable in nature, are fundamental for the
protection of the Company’s legitimate business and proprietary interests, and
do not adversely affect Grantee’s ability to earn a living in any capacity that
does not violate such covenants. The parties further agree that in the event of
any violation by Grantee of any such covenants, the Company will suffer
immediate and irreparable injury for which there is no adequate remedy at law.
In the event of any violation or attempted violations of the restrictions and
covenants of Grantee contained in this agreement, the Cardinal Group shall be
entitled to specific performance and injunctive relief or other equitable
relief, including the issuance ex parte of a temporary restraining order,
without any showing of irreparable harm or damage, such irreparable harm being
acknowledged and admitted by Grantee, and Grantee hereby waives any requirement
for the securing or posting of any bond in connection with such remedy, without
prejudice to the rights and remedies afforded the Cardinal Group hereunder or by
law. In the event that it becomes necessary for the Cardinal Group to institute
legal proceedings under this agreement, Grantee shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
agreement.
10. Action by the Committee. The parties agree that the interpretation of this
agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this agreement and with regard to any and
all matters set forth in this agreement. The Committee may delegate its
functions under this agreement to an officer of the Cardinal Group designated by
the Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this agreement, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.
11. Prompt Acceptance of Agreement. The Option grant evidenced by this agreement
shall, at the discretion of the Committee, be forfeited if this agreement is not
executed by

7



--------------------------------------------------------------------------------



 



Grantee and returned to the Company within 90 days of the Grant Date set forth
on the first page of this agreement.
12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option agreements through electronic
signature.
13. Notices. All notices, requests, consents and other communications required
or provided under this agreement to be delivered by Grantee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

     
 
  Cardinal Health, Inc.
 
  7000 Cardinal Place
 
  Dublin, Ohio 43017
 
  Attention: Chief Legal Officer
 
  Facsimile: (614) 757-6948

All notices, requests, consents and other communications required or provided
under this agreement to be delivered by the Company to Grantee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Grantee.

8



--------------------------------------------------------------------------------



 



ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; and (b) voluntarily and knowingly accepts this agreement and the
Option granted to him or her under this agreement subject to all provisions of
the Plan and this agreement, including the provisions in the agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules” set forth in paragraphs 5 and 6 above. Grantee
further acknowledges receiving a copy of the Company’s most recent Annual Report
on Form 10-K and other communications routinely distributed to the Company’s
shareholders and a copy of the Plan Description dated September 2, 2005
pertaining to the Plan.

 
/s/ Robert D. Walter
 
Signature
 
Robert D. Walter
 
Print Name
 
9/2/05
 
Date

9